Citation Nr: 0716447	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to the assignment of an effective date earlier 
than March 7, 2002, for the grant of service connection for 
adenocarcinoma of the prostate.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967 to include nine months in Vietnam.  He was 
awarded the Vietnam Campaign Medal, among others, for his 
service. 

The veteran presented sworn hearing testimony in support of 
his appeal during a hearing held before the undersigned 
Veterans Law Judge in Oakland, California in September 2006.


FINDING OF FACT

The veteran filed a claim for service connection for 
adenocarcinoma of the prostate with the VA in March 2002, 
although the disease was diagnosed in 1997.


CONCLUSION OF LAW

The earliest possible effective date for the grant of service 
connection for adenocarcinoma of the prostate is March 7, 
2002, when the veteran's claim for that benefit was received 
by VA.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(b)(2)(ii) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection for 
adenocarcinoma of the prostate should have been granted with 
an effective date in 1997, reflecting when he received the 
diagnosis of adenocarcinoma, rather than the currently-
assigned effective date of March 2002, reflecting when the VA 
received his claim for service connection.  He asserts that 
he would have filed his claim immediately upon receiving the 
diagnosis if he had known that VA compensation was available 
for diseases such as prostate cancer, which have been 
determined to result from exposure to Agent Orange.  He 
further asserts that VA violated a duty to him and other 
veterans of the Vietnam era, in not keeping him informed of 
the benefits available to him.  

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the RO provided the veteran with a letter dated 
in August 2002, prior to the initial adjudication of his 
claim for service connection, which contained the information 
required.  He was informed of the basis for the effective 
date assigned in the rating decision which granted service 
connection, a copy of which was provided to him in September 
2002.  He was provided with the substance of the laws and 
regulations governing the assignment of effective dates, as 
well as the substance of the regulation pertaining to the 
VA's duties to notify and assist in a Statement of the Case 
dated in January 2005.  

VA medical records, private medical records, and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran and his representative have presented 
written statements in support of his claim and the veteran 
presented sworn testimony during the September 2006 hearing 
on appeal.  

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issues resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

The veteran has not alleged any error in the provision of 
notice following the VA's receipt of his application for 
benefits or in the VA's fulfillment of its duty to assist him 
in developing his claim; and the Board is unable to identify 
any such error either.  Therefore, we conclude that no 
prejudice has accrued to the veteran or his claim in the 
course of the VA's responsibilities to notify and assist him.

Analysis

In general, the effective date of an award based on an 
original claim for benefits is based on the filing of a claim 
for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.151.  
See Wells v. Derwinski, 3 Vet. App. 307 (1992).  Benefits are 
generally awarded based on the date the VA receives the 
claim.  38 C.F.R. § 3.1(r), 3.400.  Where service connection 
is based upon the legal presumption that a defined disease 
such as prostate cancer was due to exposure to herbicides in 
Vietnam service connection will be granted effective on the 
date the claim for service connection is received, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(b)(2)(ii).  All effective date 
determinations must be based upon the facts found, unless 
otherwise specifically provided.  38 U.S.C.A. §§ 5101, 5110; 
38 C.F.R. § 3.400.

The facts of this case are not in dispute.  The veteran was 
initially diagnosed with adenocarcinoma of the prostate in 
1997.  He first filed a claim for service connection for 
prostate cancer with the VA in March 2002.  He signed and 
dated the claim form in March 2002 and the form bears a date 
stamp indicating that it was received by the VA in March 
2002.  Under governing law and regulation, when the RO 
granted service connection, an effective date of March 2002, 
reflecting the date the claim was received by VA, was 
assigned.

During the hearing on appeal, the veteran testified that he 
believed he had actually filed his claim in March 2001, as he 
had initially learned about the possibility of filing a VA 
claim from a conversation with another veteran in February 
2001.  There was a conversation during the hearing where the 
veteran was shown the date stamp on his claim and informed 
that he could submit evidence showing that he had actually 
filed an earlier claim.  The record was held open for 60 days 
to allow him to submit such evidence; however nothing further 
was received from the veteran.  Therefore, for purposes of 
this decision, the Board finds that the veteran's claim for 
service connection for adenocarcinoma of the prostate was in 
fact received by the VA in March 2002.  

As noted above, the veteran argues that because he was not 
aware he could file for service connection, he should receive 
an earlier effective date.  Review of his claims file shows 
that other than receiving some educational benefits shortly 
after his discharge from service, he had not been involved in 
the VA system and had not previously made any attempt to 
obtain VA compensation benefits for any disability.  Thus, 
his statement that he was unaware of the availability of such 
compensation is entirely credible.  However, as in other 
realms of the law, ignorance of the law is not an excuse.  
While the VA has well-defined responsibilities to notify 
veterans of many things in relation to claims for VA 
benefits, as discussed in this particular case above, these 
responsibilities are not triggered until after a claim for 
benefits has been filed.  38 U.S.C.A. § 5103.

To some extent, the veteran appears to be raising an argument 
couched in equity.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)].  Thus, 
while the Board sympathizes with the veteran's frustration in 
this matter, it is constrained to apply the law as Congress 
has created it and cannot extend benefits out of sympathy for 
a particular claimant. 

In sum, the veteran filed a claim with VA for entitlement to 
service connection in March 2002.  This claim constituted his 
first contact with the VA system in many years and certainly 
his first contact with VA since his prostate cancer was 
diagnosed in 1997.  The law provides unequivocally that 
service connection will be granted effective as of the date 
the claim for service connection was received, or the date 
entitlement arose, whichever is later.  In this case, the 
later of these two dates is March 2002, when his claim was 
received by VA.  The Board therefore concludes that the 
currently-assigned effective date of March 7, 2002, is the 
earliest possible effective date which may be assigned under 
the law.  The preponderance of the evidence is thus against 
the veteran's appeal for an earlier effective date and his 
appeal must be denied.


ORDER

An effective date earlier than March 7, 2002, for the award 
of service connection for adenocarcinoma of the prostate is 
denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


